Citation Nr: 0918593	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
congenital heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
November 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen the claim for entitlement to service 
connection for congenital heart disease.  

The Veteran's appeal was previously before the Board in 
August 2007 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
congenital heart disease was initially denied in an 
unappealed December 1981 Board decision; the Veteran has made 
multiple attempts to reopen his claim and was most recently 
denied in an unappealed October 1987 rating decision.  

2.  The evidence received since the October 1987 rating 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for congenital heart 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In a September 2007 VCAA letter, the Veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
his prior denial of service connection.  VA has therefore 
substantially fulfilled its specific duties to notify with 
regard the Veteran's claim to reopen.  

In addition, the September 2007 letter notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the September 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
February 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

While the Veteran has not been provided a VA examination in 
connection with his claim to reopen, as new and material 
evidence has not been submitted to reopen the claim, VA has 
no duty to obtain a medical examination or opinion.  38 
C.F.R. § 3.159(c)(4)(iii) (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Analysis

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran was denied entitlement to service connection for 
a cardiovascular disability in a December 1981 unappealed 
Board decision.  The Board concluded that the Veteran's 
congenital heart disease with a ventricular septal defect had 
pre-existed service and had not been aggravated by active 
duty service.  

The evidence of record at the time of the December 1981 Board 
decision consisted of the Veteran's service treatment 
records, including the examination report for enlistment 
noting a heart murmur, and the October 1977 Medical Board 
report diagnosing congenital heart disease and recommending 
discharge; and an October 1980 treatment record from the 
Fayetteville VA Hospital noting a history of in-service 
cardiac difficulty.  

The Veteran has made multiple attempts to reopen his claim 
for service connection for congenital heart disease, and was 
most recently denied in an unappealed October 1987 rating 
decision.  

The evidence added to the record and considered by the RO in 
October 1987 included additional records of treatment for 
heart complaints at the Fayetteville VA Medical Center 
(VAMC).  The RO denied the claim to reopen based on the lack 
of evidence showing that the Veteran's pre-existing heart 
condition had been aggravated by active duty service.

The Veteran's most recent claim to reopen was received in 
April 2003.  Evidence added to the record includes private 
and VA treatment for a heart defect dating from October 1980.  
These records establish that the Veteran has consistently 
reported having a heart murmur since birth and receiving 
treatment for a heart condition during service.  

The evidence added to the record since the October 1987 
rating decision is not new and material as it does not relate 
to a previously unestablished element needed to substantiate 
the claim.  The Veteran's claim was initially denied as the 
evidence did not establish that a pre-existing heart 
condition was permanently aggravated as a result of active 
duty service.  While the additional records of private and VA 
treatment establish that the Veteran has a current cardiac 
disability and that his congenital heart disease pre-existed 
service, the evidence does not raise a reasonable possibility 
of substantiating the claim as it does not show aggravation 
of the disability during service.  

The Board has also considered the Veteran's statements that 
have been added to the record; however, they are duplicative 
and cumulative of previous arguments.  Accordingly, reopening 
of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
congenital heart disease is denied.




____________________________________________
N.R. Robin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


